
	

113 SRES 568 IS: Designating the month of September 2014 as “National Sepsis Awareness Month”.
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 568
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Schumer submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating the month of September 2014 as “National Sepsis Awareness
			 Month”.
	
	
		Whereas sepsis is a medical condition resulting from an immune system response to an infection;Whereas the overwhelming flood of immune chemicals released into the blood to fight an infection
			 can impair blood flow, injuring organs;Whereas sepsis is a serious community-acquired infection and a leading cause of death in the United
			 States;Whereas in severe cases of sepsis, a patient can experience a drop in blood pressure, a weakened
			 heart, and septic shock, causing potentially fatal  multiple organ
			 failure;Whereas approximately 1,000,000 individuals in the United States are infected with sepsis each
			 year;Whereas sepsis has killed over 4,000,000 individuals in the United States between 2004 and 2014;Whereas the Centers for Disease Control and Prevention estimates that approximately 50 percent of
			 individuals infected with sepsis die, accounting for more deaths in the
			 United
			 States than prostate cancer, breast cancer, and AIDS combined;Whereas according to the Agency for Healthcare Research and Quality, sepsis is the most expensive
			 cause of hospitalization in the United States, with an annual cost of
			 $24,000,000,000;Whereas the number of sepsis deaths is on the rise in the United States;Whereas an article in the Journal of the American Medical Association reports that more than 80
			 percent of individuals who die from sepsis arrive at the hospital with
			 sepsis;Whereas early recognition, diagnosis, and treatment  can prevent sepsis fatalities; andWhereas September 2014 is an appropriate month to designate as “National Sepsis Awareness Month” to
			 raise awareness of sepsis and encourage educating patients, families,
			 health care professionals, and government agencies on the importance of
			 early detection as the key for patients to survive sepsis: Now, therefore,
			 be it
	
		That the Senate designates the month of September 2014 as  National Sepsis Awareness Month.
